915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris RODGERS, Plaintiff-Appellant,v.Brenda ROCKAFELLOW, Defendant-Appellee.
No. 89-2373.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Morris Rodgers, a pro se Michigan prisoner, appeals the district court's summary judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages, Rodgers sued Brenda Rockafellow, a sergeant at Ionia Maximum Correctional Facility, claiming that she violated his constitutional rights to be free from the use of excessive force and cruel and unusual punishment.  The district court granted the defendant's motion for summary judgment and this appeal followed.  Rodgers also requests the appointment of counsel.


3
Upon review, we conclude that the defendant is entitled to summary judgment because there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


4
Accordingly, the motion for the appointment of counsel is denied, and the district court's judgment is hereby affirmed for the reasons stated by the district court in its memorandum opinion dated November 2, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.